F I L E D
                                                            United States Court of Appeals
                                                                    Tenth Circuit
                 UNITED STATES COURT OF APPEALS
                                                                September 20, 2005
                              TENTH CIRCUIT
                                                                   Clerk of Court

ANTHONY RAY MARTINEZ,

              Plaintiff-Appellant.

v.

BILL OWENS, Governor, State of
Colorado; JOE ORTIZ, Executive                    No. 05-1101
Director, Colorado Department of              (District of Colorado)
Corrections; GARY GOLDER,                     (D.C. No. 04-Z-2074)
Warden, Sterling Correctional Facility;
JENNIFER ANDERSON, Law Library
Clerk, Sterling Correctional Facility;
C. SORES; MICHAEL MORENO,
Corrections Officer, Colorado
Department of Corrections, Sterling
Correctional Facility; MR.
WAJCIECHOWSKI, Case Manager,
Sterling Correctional Facility; JASON
ZWIRN, Reviewing Supervisor, Lt.,
Hearings, Sterling Correctional
Facility; TARRY WALKER,
Corrections Officer, Colorado
Department of Corrections, Sterling
Correctional Facility; CHRIS CLAIR,
Sgt., Colorado Department of
Corrections, Sterling Correctional
Facility; MR. GIBSON, Lt., Colorado
Department of Corrections, Sterling
Correctional Facility; CATHIE
HOIST, Director, Legal Services,
Colorado Department of Corrections,

              Defendants-Appellees.
                           ORDER AND JUDGMENT *


Before BRISCOE, LUCERO, and MURPHY, Circuit Judges.



      After examining appellant’s brief and the appellate record, this court has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      Martinez brought both an original and an amended complaint asserting

claims under 42 U.S.C. § 1983 against the Governor of Colorado and various

officials and employees of the Colorado Department of Corrections. Martinez

brought numerous claims generally fitting within the following categories: (1)

limitations on his right to access legal materials violated both his Fifth and Eighth

Amendment rights; (2) he has been retaliated against by prison officials for filing

a previous civil rights suit; (3) he has been subjected to flawed prison disciplinary

hearings; (4) he has been subject to verbal and physical harassment; and (5) he

has been deprived of his property without due process of law. In a thorough

order, the district court dismissed Martinez’s access-to-the-courts claim and



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3
prison-disciplinary-proceedings claims as legally frivolous pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(i). The district court dismissed the remainder of Martinez’s

claims without prejudice for failure to exhaust prison administrative remedies

pursuant to 42 U.S.C. 1997e(a).

      The matter is before this court on Martinez’s appeal of the district court’s

order of dismissal and his request to proceed on appeal in forma pauperis. This

court grants Martinez’s request to proceed on appeal in forma pauperis. Martinez

is reminded that he is under a continuing obligation to make partial payments of

the appellate filing fee until that fee is paid in full. 28 U.S.C. § 1915(b). We

have reviewed the record, the appellate briefs, and the applicable law and

conclude that the dismissal of Martinez’s § 1983 complaint was proper.

Accordingly, the district court’s order dismissing Martinez’s complaint is

AFFIRMED for substantially the reasons stated in the district court’s order dated

December 23, 2004.

                                       ENTERED FOR THE COURT



                                       Michael R. Murphy
                                       Circuit Judge




                                         -3-